 1

 2

 3                                                               JS-6
 4

 5

 6

 7                      UNITED STATES DISTRICT COURT
 8                     CENTRAL DISTRICT OF CALIFORNIA
 9

10   KEVIN WHEELER, an individual,         CASE NO.: 8:17-cv-01788-JLS-KES
11              Plaintiff,                 Assigned for all purposes to:
                                           The Honorable Josephine L. Staton
12        vs.
                                           [PROPOSED] ORDER GRANTING
13   SPS TECHNOLOGIES, LLC, a
     Pennsylvania limited liability        JOINT STIPULATION FOR
14   company; PRECISION                    DISMISSAL WITH PREJUDICE OF
     CASTPARTS CORP., an Oregon            ALL CLAIMS BROUGHT BY
15   corporation; and DOES 1 through 20
     inclusive,                            PLAINTIFF
16

17              Defendants.
18

19

20

21

22

23

24

25

26

27

28
                                           -1-
                                          ORDER
 1         The Court having reviewed the Joint Stipulation for Dismissal with Prejudice
 2   of all Claims Brought by Plaintiff and good cause appearing therefor, hereby
 3   ORDERS the case dismissed with prejudice, with each party to bear its own
 4   respective attorneys’ fees and costs, effective the date of this Order.
 5         All hearings on calendar, if any, are hereby vacated.
 6         IT IS SO ORDERED.
 7
     DATED: January 28, 2019              JOSEPHINE L. STATON
                                      ______________________________________
 8
                                      Hon. Josephine L. Staton
 9                                    Judge of the United States District Court
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                               -2-
                                             ORDER
